Citation Nr: 1718858	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-21 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted additional lay statements in February, April, and August 2010 to continue his appeal.  The RO then issued another rating decision in September 2010.  A notice of disagreement was received in October 2010 with a statement of the case issued in January 2011 and a substantive appeal received in August 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his sleep apnea began during service from 1990-1991.  04/16/2010 VA 21-4138 Statement in Support of Claim.  The Veteran's DD Form 214 reflects that he had 6 months and 13 days of foreign service in Kuwait, and he is in receipt of the Southwest Asia Service Medal and Kuwait Liberation Medal.  12/23/2005 DPRIS DD 214.  

A service personnel record reflects the following:

[The Veteran] was deployed with the 2d Marine Division during Operation Desert Storm to the country of Kuwait during February-March 1991.  As such, he was exposed to heavy atmospheric smoke generated as a result of numerous (in excess of 500) oil-well fires.  The likelihood and nature of any potential long-term health hazard as a result of this exposure are unknown at this time.

05/12/2009 Medical Treatment Record-Non-Government Facility at 16.

A January 2009 polysomnographic report reflects that the Veteran has a history of snoring, observed apnea, gasping and choking, unrefreshing sleep, restless legs, leg jerking at night, cognitive dysfunction and memory impairment.  Mild obstructive hypopnea was diagnosed.  

An April 2010 statement from the Veteran's spouse reflects that the Veteran has suffered from sleep apnea and nightmares since he returned from the Persian Gulf.  His symptoms have gotten worse and include excessive/loud snoring and choking in his sleep.  04/16/2010 VA 21-4138 Statement in Support of Claim.

An August 2010 statement from the Veteran's daughter reflects that for the past 18 years the Veteran has suffered many sleepless nights due to snoring, tossing and turning, twitching, jerking., talking and mumbling in his sleep, and waking up in the middle of the night gasping for air.  08/19/2010 VA 21-4138 Statement in Support of Claim.

An August 2010 statement from a fellow solider reflects that during service the Veteran's lack of sleep was always a concern.  08/19/2010 VA 21-4138 Statement in Support of Claim.

In March 2013, the Veteran underwent a VA examination.  The examiner noted a diagnosis of obstructive sleep apnea (OSA) with a date of diagnosis in January 2009.  The examiner noted that definite risk factors for OSA include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors include heredity, smoking, nasal congestion, and diabetes.  The examiner stated that PTSD is not a recognized risk factor for the development of sleep apnea.  Considering that the Veteran is obese, along with the fact that obesity is the best documented risk factor for OSA, more likely than not the Veteran's obesity is the primary etiological factor involved in the development of his sleep apnea.  The examiner stated that PTSD is unlikely to be a causative, contributive, or aggravating factor.  

The Board finds that this opinion is incomplete because it does not address multiple lay statements of record nor does it address his in-service exposures to fumes per his personnel records.  Thus, remand is necessary for additional development.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA physician with appropriate expertise review the virtual folder and respond to the following:

a)  Is the currently diagnosed sleep apnea at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include addressing the noted in-service exposure to heavy atmospheric smoke from oil-well fires?  The lay statements described and incorporated above are to be considered and discussed, as appropriate.

b)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that sleep apnea is caused by service-connected PTSD.  

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A physical examination should be scheduled if deemed necessary by the examiner.

2.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



